GILDEA, Chief Justice
(concurring).
I agree with the majority that we should affirm the WCCA, but I disagree with the majority that 40 U.S.C. § 3172 (2006) provides the Minnesota workers’ compensation court with subject matter jurisdiction to resolve Swenson’s claim. I write separately to explain my disagreement with the majority and the basis upon which I would affirm the WCCA.
A.
The majority holds that Minnesota had subject matter jurisdiction based on 40 U.S.C. § 3172. But we held in Tibbetts v. Leech Lake Reservation Business Committee, 397 N.W.2d 883, 888 (Minn.1986), that in section 3172, Congress did not subject the tribe to jurisdiction in Minnesota courts. The majority distinguishes Tib-betts because that case involved a workers’ compensation claim brought by a tribal member against a tribe; whereas this case involves an injured worker who is not a tribal member and an employer that is owned by a tribal member but is not a tribal corporation. But holding that Congress did not waive the sovereign immunity of the tribe in section 3172, as we did in Tibbetts, does not provide a basis for the majority’s conclusion that Congress, in section 3172, vested subject matter jurisdiction in the state to enforce its workers’ compensation laws. In my view, our discussion in Tibbetts supports the opposite result on the jurisdictional question.
The issue in Tibbetts was whether the state had jurisdiction to enforce its workers’ compensation laws against an Indian tribe. The issue presented here is whether the state law can be enforced against a member of the tribe, and so the issue of tribal sovereign immunity is not raised in this case as it was in Tibbetts. But we must still answer the question of whether Minnesota has subject matter jurisdiction over the claims here, and as to that question, I think Tibbetts is quite helpful. As we noted in Tibbetts, “the wording of [section 3172] failed to clearly manifest any intention to include Indian activities within its scope.” 397 N.W.2d at 888. I agree, and would hold that the failure of Congress to clearly indicate an intention to include Indian activities within the scope of section 3172 means that section 3172 does not provide a basis for subject matter jurisdiction here.
When Congress intends to give states jurisdiction to act relative to Indians, it does so in clear language. For example, in Public Law 280, Congress has specifically provided that the “criminal laws of [certain states or territories] shall have the same *746force and effect within such Indian country as they have elsewhere within the State.” 18 U.S.C. § 1162(a) (2006); see also 28 U.S.C. § 1360(a) (2006) (granting state jurisdiction “over civil causes of action ... [in] which Indians are parties,” and providing that “civil laws of [certain states] that are of general application to private persons or private property shall have the same force and effect within such Indian country as they have elsewhere.”).1
Congress did not use such clear language in section 3172. In fact, Indians are not even mentioned in section 3172. Based on the plain language of section 3172 — which does not include any mention of Indian activities or affairs — and our analysis in Tibbetts, I would hold that Minnesota does not have subject matter jurisdiction under section 3172.
B.
Nevertheless, even though in my view there is no express grant of jurisdiction, I would still conclude that Minnesota had jurisdiction to enforce its workers’ compensation laws in this case. I reach this conclusion based on the preemption analysis we followed in State v. Davis, 773 N.W.2d 66, 69 (Minn.2009). In “[t]his analysis [we] balance[] the federal interests of promoting tribal sovereignty and Indian self-governance and autonomy and any state interests in order to determine whether the state law at issue may operate.” Id.; see also State v. R.M.H., 617 N.W.2d 55, 60 (Minn.2000) (noting that “a state may exercise jurisdiction on a tribal reservation absent express federal consent if the operation of federal law does not preempt it from doing so,” and conducting preemption inquiry as a balancing of federal and tribal interests against state interests). When the relevant interests are balanced here, I would conclude that Minnesota’s exercise of jurisdiction does not interfere with the tribal sovereignty of the MLBO.
With respect to the state interest, the injured party here is not a tribal member, but a citizen of Minnesota. Minnesota has a strong interest in ensuring that its citizens receive compensation for their injuries. See Bigelow v. Halloran, 313 N.W.2d 10, 12 (Minn.1981) (“[T]his court has often said that it is in the interest of this state to see that tort victims are fully compensated.”); Hague v. Allstate Ins. Co., 289 N.W.2d 43, 49 (Minn.1978) (“We believe that it is preferable to compensate victims of accidents to the full extent of their injuries, and we believe that is the policy adopted by the legislature.”), on reh’g, 289 N.W.2d at 50 (Minn.1979), aff'd, 449 U.S. 302, 101 S.Ct. 633, 66 L.Ed.2d 521 (1981). This interest is reflected in the workers’ compensation statute. See Minn. Stat. § 176.001 (2010) (“It is the intent of the legislature that chapter 176 be interpreted so as to assure the quick and efficient delivery of indemnity and medical benefits to injured workers at a reasonable cost to the employers who are subject to the provisions of this chapter.”).
By contrast, the tribal interest here is not as well-defined. As the majority notes, the employer, while owned by a tribal member, is a sole proprietorship organized under Minnesota law. The tribe also does not appear to have laws regulating the area of workers’ compensation. Cf. Davis, 773 N.W.2d at 73 (noting that federal tribal interest in self-governance “is *747strongest when the tribe regulates its own members”). Moreover, there is no evidence that enforcement of Minnesota’s workers’ compensation laws would interfere with any “ ‘source of revenue[ ] for the operation of tribal government[.]’ ” Id. at 72 (quoting California v. Cabazon Band of Mission Indians, 480 U.S. 202, 218-19, 107 S.Ct. 1083, 94 L.Ed.2d 244 (1987)). Finally, enforcement of Minnesota’s workers’ compensation laws is not “inconsistent with federal pronouncements” on the topic of workers’ compensation laws. Id. at 73-74.
When I balance the relative state and federal/tribal interests, I would hold that Minnesota has jurisdiction to enforce its workers’ compensation laws in this case.

. This provision does not provide jurisdiction in this case because we have held that the Workers' Compensation Act is not purely civil, but is civil/regulatory. Tibbetts, 397 N.W.2d at 887. Public Law 280 does not provide a basis for state jurisdiction if the law at issue is civil/regulatory. See California v. Cabazon Band of Mission Indians, 480 U.S. 202, 211-12, 107 S.Ct. 1083, 94 L.Ed.2d 244 (1987).